DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-28 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Oct. 26, 2021 has been entered and made of record.

Response to Arguments
Applicant’s Argument has been fully considered, and Examiner respectfully submits that the applicant’s arguments are not persuasive.  
Claim 1 has been amended to include the claim limitation, “the data line extending in a first direction from the data driver”, and Applicant argues (Remarks, p. 14)
In other words, the cited portions of Cho appears to merely determine the enable signal EN (which appears to be equated with the driving current) based on sensors that sense whether the screen is open or not or whether the user is viewing the screen or not, irrespective of a distance of an active line from a location of the alleged data driver 300 L and 300R.  Accordingly, the cited portions of Cho do not appear to disclose or even suggest at least “wherein the driving current is determined according to a distance of the active line from a location of the data driver,” as recited in claim 1, and as similarly recited in claim 1. (Emphasis added by Examiner)

Examiner respectfully disagrees.  The “active line”, e.g., the last line in “third area A3” shown in e.g., FIG. 4 is nothing but one of the data lines connected to “data driver 500” (e.g., see [0106] of the present application), and claim 1 is silent regarding how to directly determine (or measure) the “distance” of the active line from a location of the data driver 500.  What is clearly determined according to an active line that is farthest from the data driver at an active display area of the foldable display panel where the image is to be displayed” as recited in claim 5, whereas the “farthest” distance is not even required to be actively determined or measured because it is specifically fixed (thus claim 5 is allowable).  Please note that the entire specification and the drawings of the present application is even silent regarding the limitation “distance”, and Examiner allowed the previous amendment including the limitation “distance” based on, e.g., FIG. 5, which has the similar structure with that shown in FIG. 7 of Cho.
The “distance” recited in claim 1 is to be indirectly determined or measured based on a “waveform of the data voltage that is applied to the last active line” (e.g., see FIG. 9, para. [0106] of the present application, also “slew rate” recited in claim 21).  Claim 1 fails to recite such feature and merely recites that “the data line extends in a first direction from the data driver” and “the driving current is determined (without reciting exactly how) according to a distance of the active line from a location of the data driver in the first direction”.  
 Given such insufficient limitations, Cho reasonably read on. Specifically, Cho discloses that “a data driver (Cho, FIG. 7, [0115], “drive IC 300L … AAL represents 1st active channel connected to the data lines”) configured to output a data voltage (Cho, see FIG. 7) to a data line (Cho, FIG. 7, [0115], one of “the data lines” connected to the “AAL” of “drive IC 300L”) of the foldable display panel (Cho, FIGS. 1-4, [0061], a “foldable display of the present disclosure includes a flexible display panel 100”)”; “the data line (Cho, FIG. 7, [0115], the one of “the data lines” connected to the “AAL” of “drive IC 300L”) extending in a first direction (Cho, FIG. 7, Examiner interprets the horizontal direction on which “AAL” and “EXL” are aligned as the 1st direction) from the data driver (Cho, FIG. 7, [0115], “drive IC 300L”)”; and the “driving current in the first direction (Cho, FIG. 7, [0118], e.g., when the bias control signal BIAS is not applied … the output buffers AMP1, AMP2, … are shut down and thus do not operate.  Accordingly, current consumption does not occur)”. 
Accordingly, claim 1 is not allowable.
Claims 2-15 directly or indirectly depend from claim 1, and are not allowable at least for the same reason above.
Claim 16 has been amended in the similar manner as in claim 1, and is not allowable for the same reason above.
Claims 17-20 directly or indirectly depend from claim 16, and are not allowable at least for the same reason above.
Claims 21-28 remain allowed.
Examiner maintains his decision, and provides succinct explanation as described above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-3 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho (US 2020/0202774 A1).
	As to claim 1, Cho discloses a display apparatus (Cho, a “foldable display”) comprising: 
	a foldable display panel (Cho, FIGS. 1-4, [0061], a “foldable display of the present disclosure includes a flexible display panel 100”) configured to display an image (Cho, see FIGS. 1-4); 
see FIG. 1) output a gate signal (Cho, FIG. 1, [0061], “provide gate signals”) to the foldable display panel (Cho, FIGS. 1-4, [0061], “flexible display panel 100”); and 
	a data driver (Cho, FIG. 7, [0115], “drive IC 300L … AAL represents 1st active channel connected to the data lines”) configured to output a data voltage (Cho, see FIG. 7) to a data line (Cho, FIG. 7, [0115], one of “the data lines” connected to the “AAL” of “drive IC 300L”) of the foldable display panel (Cho, FIGS. 1-4, [0061], a “foldable display of the present disclosure includes a flexible display panel 100”) according to a driving current (Cho, FIG. 7, [0118], “the bias control signal BIAS controls … the quantity of current”), the data line (Cho, FIG. 7, [0115], the one of “the data lines” connected to the “AAL” of “drive IC 300L”) extending in a first direction (Cho, FIG. 7, Examiner interprets the horizontal direction on which “AAL” and “EXL” are aligned as the 1st direction) from the data driver (Cho, FIG. 7, [0115], “drive IC 300L”), and the driving current to change according to a display mode that corresponds to a folded state of the foldable display panel (Cho, FIGS. 7-14, [0110], “Shutdown of the drive ICs includes a method of shutting down the entire drive ICs and a method of shutting down some circuits such as the data driver 110 and the level shifter 134 in the drive ICs such that the drive ICs can rapidly wake up during restarting”),
	 wherein the driving current is changed according to (Cho, e.g., see FIGS. 7-15) a location of an active line of an active display area of the foldable display panel where the image is to be displayed (Cho, FIG. 7, [0115], “AAL represents first active channels connected to the data lines of the first screen L in the first drive IC 300L”; FIGS. 8-9, [0122], e.g., “The first drive IC 300L provides a data voltage Vdata to the data lines of the first screen L and the first boundary region , and
	wherein the driving current is determined according to a distance of the active line from a location of the data driver in the first direction (Cho, FIG. 7, [0118], e.g., when the bias control signal BIAS is not applied … the output buffers AMP1, AMP2, … are shut down and thus do not operate.  Accordingly, current consumption does not occur). 
	As to claim 2, Cho discloses the display apparatus of claim 1, wherein: 
	the display mode comprises a normal display mode (Cho, FIGS. 8-9, [0122], “if the first and second screens L and R are unfolded, the screen of the folding boundary region EX between the first and second screens L and R is also driven”, i.e., unfolded mode) and a partial display mode (Cho, FIG. 4, [0065], “the flexible display panel 100 can be folded on the basis of the first and second screens L and R, as shown in FIG. 4, and the first and second screens L and R can be selectively driven”, i.e., folded mode); 
	the driving current comprises a first driving current and a second driving current (Cho, e.g., FIGS. 10-11, [0125], “only the first drive IC 300L between the first and second drive ICs 300L and 300R operates to drive the first screen L. The host system 200 generates the enable signal EN as 010 in Table 1 to drive only the first drive IC 300L and shut down the second drive IC 300R. Accordingly, the second drive IC 300R does not output a data voltage and a gate control signal because it is shut down, and thus current consumption does not occur”; Examiner interprets the driving current corresponding to the folded mode as the 2nd driving current, and the driving current corresponding the unfolded mode as the 1st driving current); 
	the data driver (Cho, FIG. 1, [0061], “drive integrated circuits (ICs) 300L and 300R”) is configured to be driven by the first driving current in the normal display mode (Ikeda, FIG. 4, st mode in which the display portion 102 is unfolded”) to display the image on an entirety of a display area of the foldable display panel when operating in the normal display mode (Cho, FIGS. 8-9, [0122], “if the first and second screens L and R are unfolded, the screen of the folding boundary region EX between the first and second screens L and R is also driven”, i.e., unfolded mode); 
	the data driver (Cho, FIG. 1, [0061], “drive integrated circuits (ICs) 300L and 300R”) is configured to be driven by the second driving current in the partial display mode to display the image on a portion of the display area of the foldable display panel (Cho, FIG. 4, [0065], “the flexible display panel 100 can be folded on the basis of the first and second screens L and R, as shown in FIG. 4, and the first and second screens L and R can be selectively driven”, i.e., folded mode); and 
	the first driving current is greater than the second driving current (Cho, e.g., see FIG. 7). 
	As to claim 3, Cho discloses the display apparatus of claim 2, wherein the data driver (Cho, FIG. 7, [0078], “data driver 110”) comprises a plurality of output buffers (Cho, see FIG. 7, [0078], “output buffers”) configured to output the data voltage to a plurality of data lines of the foldable display panel (Cho, FIG. 7, [0078], “the data voltages output from the data driver 110 are provided to data lines DL1 to DL6 of the pixel array through output buffers of data channels of the drive ICs 300L and 300R”), and wherein the driving current of the data driver corresponds to a driving current of the output buffers (Cho, see FIG. 7).
As to claim 16, it differs from claim 1 only in that it is the method of driving the display apparatus recited in claim 1.  It recites the similar limitations as in claim 1, and Cho discloses them.  Please see claim 1 for detailed analysis.
claims 17-18, they recite the similar limitations as in claims 2-3, respectively, and Cho discloses them.  Please see claims 2-3 for detailed analysis.

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2020/0202774 A1) in view of Koyama (US 2004/0207578 A1).
	As to claim 4, Cho fails to explicitly teach the display apparatus of claim 3, wherein the data driver comprises a current mirror circuit connected to each of the output buffers, the current mirror circuit comprising: a first current source; a first switch connected to the first current source in series; a second current source; and a second switch connected to the second current source in series, wherein each of the first switch and the second switch are configured to be turned on in the normal display mode, and wherein the first switch is configured to be turned off and the second switch is configured to be turned on in the partial display mode. 
	However, Koyama teaches the concept that the data driver (Koyama, FIG. 3, [0008], “column signal line driver circuit”) comprises a current mirror circuit (Koyama, FIG. 3, [0008], “current mirror circuit composed of transistors 305 to 309”), the current mirror circuit (Koyama, FIG. 3, [0008], “current mirror circuit composed of transistors 305 to 309”) comprising: 
	a first current source (Koyama, FIG. 2, [0007], Examiner interprets e.g.,  “current source 204” as the 1st current source); 
	a first switch (Koyama, FIG. 2, [0007], Examiner interprets e.g., “switch 208” as the 1st switch) connected to (Koyama, see FIG. 2) the first current source (Koyama, FIG. 2, [0007], “current source 204”) in series (Koyama, see FIG. 2); 
nd current source); and 
a second switch (Koyama, FIG. 2, [0007], Examiner interprets e.g., “switch 211” as the 2nd switch) connected to (Koyama, see FIG. 2) the second current source (Koyama, FIG. 2, [0007], “current source 207”) in series (Koyama, see FIG. 2).
 	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “drive integrated circuits (ICs) 300L and 300R, i.e., data driver 110” taught by Cho to be further connected to each of the “buffer circuit AB2” taught by Kurokawa, and to further comprise “current sources 204 207” and “switches 208 211”, as taught by Koyama, in order to in order to provide that “the amount of current flowing in the light-emitting elements 224 to 239 can be respectively controlled by the current value of the constant current sources 204 to 207 of the column signal line driver circuit” (Koyama, [0008]), so that “each of the first switch (Koyama, FIG. 2, [0007], “switch 208”) and the second switch (Koyama, FIG. 2, [0007], “switch 211”) are configured to be turned on in the normal display mode (Ikeda, FIG. 4, [0056], a “1st mode in which the display portion 102 is unfolded”), and wherein the first switch (Koyama, FIG. 2, [0007], “switch 208”) is configured to be turned off and the second switch (Koyama, FIG. 2, [0007], “switch 211”) is configured to be turned on in the partial display mode (Ikeda, FIG. 4, [0056], “2nd mode in which the display portion 102 is folded”)”.
As to claim 19, it recites the similar limitations as in claim 4, and Cho in view of Koyama teaches them.  Examiner renders the same motivation as in claim 4.  Please see claim 4 for detailed analysis.

Allowable Subject Matter
Claims 5-15 and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 5, the closest known prior art, i.e., Cho (US 2020/0202774 A1), Koyama (US 2004/0207578 A1), Takayanagi et al. (US 2016/0320804 A1), Ikeda et al. (US 2015/0022561 A1), Jung et al. (US 2020/0152109 A1), McKinney et al. (US 2011/0241998 A1), Kim (US 2019/0197960 A1), Li (US 2017/0345365 A1), Park et al. (US 2020/0394984 A1) and Li (US 9,830,855 B1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the driving current of the data driver is determined according to an active line that is farthest from the data driver at an active display area of the foldable display panel where the image is to be displayed”.
As to claims 6-15, they directly or indirectly depend from claim 5, and are allowable at least for the same reason above.
As to claim 20, it recites the similar limitations as in claim 5, and is allowable for the same reason above.

	Claims 21-28 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 21, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein a slew rate of the driving current is changed as the size of the active display area of the display panel is changed”.
claims 22-28, they directly or indirectly depend from claim 21, and are allowed at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Li (US 9,830,855 B1) teaches the concept of “a foldable display device and a drive method” of selectively turning on and off display areas (Abs.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Jan. 24, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        
***